DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
“the skin” in line 12 lacks antecedent basis. Perhaps applicant should replace “the skin” with -- the surface--, as stated in line 3 of claim 8. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


         Claims 8-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt et al. (U.S. 20200408580/ 03/08/18) [hereinafter Gebhardt] in view of Dutcher et al. (U.S. 6158886) [hereinafter Dutcher] and McCoy et al. (U.S. 20110225950/ U.S. 8495868) [hereinafter McCoy].
Gebhardt discloses in Fig. 2 a device for determining/ estimation temperature of a process fluid (entire disclosure) comprising obtaining a reference/ ambient temperature 
The device also has an evaluation unit/ controller 19 coupled to the measurement circuitry (at least electrical conductors) that is coupled to the sensors. Gebhardt teaches a wireless communication from sensors to connection electronics.
Gebhardt states that an input variable could be also a thermal conductivity of the pipe wall/ fluid conduit [0063].
Gebhardt does not explicitly teach a particular sensor capsule having at least one temperature sensing element disposed therein, as stated in claim 8.
Dutcher discloses in Figs. 2, 3 a pipe skin/wall temperature sensor/ thermocouple having a temperature sensing element/ junction 22 and an encapsulation 31 to sense at least a skin temperature of a pipe. The capsule has an endcap to thermally couple to the temperature sensing element. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the temperature sensing element enclosed in a capsule/ encapsulated, so as to protect it from a harsh environment, as very well known in the art.
Gebhardt does not explicitly teach the particular backup logic, as stated in claim 1.
McCoy teaches [0028] a temperature sensing routine that include (backup) logic  or software that can check for possible errors or failure of a tank temperature sensor 144 and ambient temperature sensor 146. The predetermined temperatures may be input to 
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the invention, to have a backup logic to compensate the measurement error due to the ambient temperature / ambient temperature sensor failure/ fluctuation, to achieve more accurate results of measurements.
              Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt, Dutcher and McCoy, as applied to claims above, and further in view of Zielinski et al. (U.S. 7246452) [hereinafter Zielinski].
Gebhardt, Dutcher and McCoy disclose the device as stated above.
They do not explicitly teach the limitations of claims 12, 13.
Zielinski teaches to use a process communication loop protocol to wirelessly control tools.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to use a process communication loop to wirelessly control
the device, so as to enable the operator to control a plurality of devices in
different locations and communicate signals and instructions to all of them according to a particular protocol, as very well known in the art.
The method steps will be met during the normal operation of the device stated above.
          Claims 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt, Dutcher and McCoy, as applied to claims above, and further in view of Kozlow et al. (U.S. 20140356971) [hereinafter Kozlow]. 
Gebhardt, Dutcher and McCoy disclose the device as stated above. 
They do not explicitly teach a process communication, as claimed in claims 19, 21. 
Kozlow teaches obtaining an ambient/ reference temperature and providing indication of it by a process communication [0028]. It is considered that a controller/ processor/ computer would be responsible for process communication, as very well known in the art. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the controller of Gebhart, Dutcher and McCoy, so as to employ a process communication to obtain a reference temperature and provide its indication, so as to compare the measured temperature data to the reference, to calculate a correct temperature of interest, in order to obtain more accurate results using a known method. 
The method steps will be met during the normal operation of the device stated above. 
Gebhardt does not explicitly teach the particular backup logic, as stated in claim 1.

Response to Arguments
Applicant's arguments filed 11/09/21 have been fully considered but they are moot in view of new grounds of the rejections necessitated by the amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Converse (U.S. 9360377) discloses in Figs. 2, 4 a device in the field of applicant’s endeavor comprising a temperature sensor 32 with encapsulated (by its
walls) temperature sensor element 36. The element could be an RTD or thermistor. Rahman (U.S. 10041860) teaches a controller/ backup logic 150 to present a message to request to replace an external/ ambient sensor in case of its failure/
malfunctioning. This would suggest that data/ reference temperature would be recalculated with another ambient/ reference sensor.
Rud et al. (U.S. 20170212065) [hereinafter Rud] discloses a process fluid temperature estimation system comprising:
a mounting assembly configured to mount the process fluid temperature estimation system to an external surface of a process fluid conduit/ pipe 102;
a sensor [0003];measurement circuitry/ process fluid temperature calculation unit [0004] coupled to the sensor and configured to detect an electrical characteristic of the at
least one temperature sensitive element that varies with temperature and provide sensor temperature information;
and a controller/ microprocessor coupled to the measurement circuitry, the controller being configured to obtain a reference temperature from an external
ambient temperature sensor [0006] and employ a heat transfer/ heat flow calculation [0016] with the reference temperature, the sensor capsule temperature information of the process fluid conduit to generate an estimated process fluid temperature output (see Abstract and at least claim 1 of Rud].
Rahman (U.S. 10041860) Rahman teaches a controller/ backup logic 150 to present a message to request to replace an external/ ambient sensor (on-board electronic temperature sensor) in case of its failure/ malfunctioning. This would suggest that data/ reference temperature would be recalculated with another ambient/ reference sensor. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        November 12, 2021